Exhibit 10.1
COMMITMENT INCREASE AGREEMENT
This COMMITMENT INCREASE AGREEMENT (this “Agreement”), dated as of December 17,
2010, is entered into by and among (1) FULL HOUSE RESORTS, INC., a Delaware
corporation (the “Borrower”) and (2) the New Lender identified in Section 2
below, with respect to the following:
A. The Borrower, the lenders from time to time party thereto (the “Lenders”) and
Wells Fargo Bank, National Association as administrative agent for the Lenders
(the “Administrative Agent”) have previously entered into that certain Credit
Agreement, dated as of October 29, 2010 (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”). Capitalized terms are used in this Agreement as defined in the
Credit Agreement, unless otherwise defined herein.
B. The Borrower has elected to exercise the increase option to increase the
Total Term Loan Commitment and Total Revolving Loan Commitment under
Section 2.01(h) of the Credit Agreement.
C. On the terms and subject to the conditions set forth in this Agreement, the
New Lender identified in Section 2 below is willing to provide such increase as
set forth in Section 2 below.
D. Substantially concurrently herewith, the New Lender is entering into (i) an
Assignment Agreement with Wells Fargo Bank, National Association (“Wells Fargo”)
pursuant to which the New Lender is obtaining by assignment from Wells Fargo a
Term Loan Commitment in the amount of $1,302,631.57 and a Revolving Loan
Commitment in the amount of $197,368.43 and (ii) an Assignment Agreement with
Capital One, N.A. (“Capital One”) pursuant to which the New Lender is obtaining
by assignment from Capital One a Term Loan Commitment in the amount of
$1,302,631.58 and a Revolving Loan Commitment in the amount of $197,368.42
(collectively, the “Assignment Agreements”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1. Effectiveness. The effectiveness of the provisions of Section 2 of this
Agreement is subject to the satisfaction of the conditions further described in
Section 3 of this Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Increase Option.
(a) The Borrower hereby requests that the Total Term Loan Commitment be
increased in the amount of $1,736,842.11 and Total Revolving Loan Commitment be
increased in the amount of $263,157.89 pursuant to Section 2.01(h) of the Credit
Agreement (collectively, the “Greenshoe Increase”) and the Borrower proposes
that the Increase Effective Date for the Greenshoe Increase be December 17,
2010, but in any event the Borrower understands and agrees that the Increase
Effective Date for the Greenshoe Increase shall be the Agreement Effective Date
(as defined in Section 3 below). In connection with the foregoing request, the
certificate of the Borrower certifying that no Default or Event of Default
exists or will occur as a result of such increase in the Total Term Loan
Commitment and Total Revolving Loan Commitment as contemplated in Section 3(c)
below shall be deemed to satisfy the requirement for such certificate under
Section 2.01(h) of the Credit Agreement.
(b) On the terms and subject to the conditions of this Agreement, in furtherance
of the Borrower’s request for the Greenshoe Increase, as of the Agreement
Effective Date, the New Lender agrees to provide a Term Loan Commitment in the
amount of $1,736,842.11 and a Revolving Loan Commitment in the amount of
$263,157.89 on the Increase Effective Date.
(c) After giving effect the Greenshoe Increase and the Assignment Agreements,
the New Lender shall have the Term Loan Commitment, Revolving Loan Commitment,
Term Proportionate Share and Revolving Proportionate Share set forth opposite
such New Lender’s name on Attachment 1 attached hereto.
(d) As a matter of convenience, Schedule I attached hereto reflects the Term
Loan Commitment, Revolving Loan Commitment, Term Proportionate Share and
Revolving Proportionate Share of each of the Lenders (including the New Lender)
after giving effect to the Assignment Agreements and the Greenshoe Increase.
Bank of Nevada is the “New Lender” for purposes of the Credit Agreement and this
Agreement.
3. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the provisions of Section 2 of this Agreement is conditioned
upon, and such provisions shall not be effective until, satisfaction of the
following conditions (the first date on which all of the following conditions
have been satisfied being referred to herein as the “Agreement Effective Date”):
(a) The Administrative Agent shall have received, on behalf of the New Lender,
this Agreement, duly executed and delivered by the Borrower and the New Lender.
(b) The Administrative Agent shall have received the Assignment Agreements, duly
executed and delivered by the parties thereto.
(c) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated as of the Agreement Effective Date, certifying
(i) that attached thereto are true and correct copies of resolutions duly
adopted by the governing body of the Borrower and continuing in effect, which
authorize the execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, (ii) the incumbency, signatures and authority of the officers of the
Borrower authorized to execute, deliver and perform this Agreement and (iii) the
conditions set forth in Sections 3(e), (f) and (g) of this Agreement are
satisfied as of the Agreement Effective Date.

 

2



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received (i) the fee described in
Section 2 of the Fee Letter in respect of the New Lender and (ii) the
arrangement fee described in Section 1 of the Fee Letter with respect to the
Greenshoe Increase, in each case due and payable in full on the Agreement
Effective Date.
(e) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects as of the Agreement Effective Date.
(f) All required third party consents and approvals required in connection with
this Agreement have been obtained.
(g) No Event of Default has occurred and is continuing or shall occur as a
result of the Greenshoe Increase.
4. Representations and Warranties. In order to induce the New Lender to enter
into this Agreement and to provide its Term Loan Commitment and Revolving Loan
Commitment, the Borrower represents and warrants to the Administrative Agent and
each other Lender as follows:
(a) Authorization of Agreements. The execution and delivery of this Agreement by
the Borrower and the performance by the Borrower of the Credit Agreement (with
the increase in the Total Term Loan Commitment and Total Revolving Loan
Commitment as set forth in this Agreement) (hereafter referred to as the
“Increased Credit Agreement”) (i) are within the power of the Borrower and
(ii) have been duly authorized by all necessary actions on the part of the
Borrower.
(b) Enforceability. Each of this Agreement and the Increased Credit Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
(c) Non-Contravention. The execution and delivery by the Borrower of this
Agreement and the performance by the Borrower of each of this Agreement and the
Increased Credit Agreement do not (i) violate any Requirement of Law applicable
to the Borrower; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of the
Borrower; (iii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
the Borrower or (iv) violate any provision of any existing law, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority to which it is subject.

 

3



--------------------------------------------------------------------------------



 



(a) Governmental Consents. Except as provided in Nevada Gaming Commission
Regulation 8.130 with respect to Stockman’s Casino, no consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority or other Person (including without limitation, the equity
holders of any Person) is required for the due execution, delivery and
performance by the Borrower of this Agreement, except for those which have been
made or obtained and are in full force and effect.
(d) Representations and Warranties in the Credit Agreement. The Borrower
confirms that as of the Agreement Effective Date and after giving effect to this
Agreement, (i) the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents are true and correct in all
material respects (except for such representations and warranties made as of a
specified date, which shall be true as of such date) and (ii) no Default or
Event of Default has occurred and is continuing.
5. New Lender Agreements, Representations and Warranties.
(a) Effective on the Agreement Effective Date, New Lender hereby (i) accepts and
assumes all rights and obligations under the Credit Documents of a Lender with
the principal amount of Commitments for such New Lender set forth in the
Increase Agreement, (ii) agrees to be bound by the Credit Agreement as it would
have been if it had been an original Lender party thereto, and (iii) agrees to
perform in accordance with their terms all of the obligations which are required
under the Credit Documents to be performed by it as a Lender. New Lender
appoints and authorizes the Administrative Agent, the Collateral Agent and the
Security Trustee to take such actions as agent on its behalf and to exercise
such powers under the Credit Documents as are delegated to Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto.
(b) New Lender confirms that it has received a copy of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement.
(c) New Lender will, independently and without reliance upon the Administrative
Agent or any Lender and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Credit
Documents.
(d) Set forth on New Lender’s signature page to this Agreement is certain
administrative information with respect to New Lender.
(e) On or before the Agreement Effective Date, New Lender shall comply with the
provisions of Section 2.12(e) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------



 



6. Miscellaneous.
(a) Reference to and Effect on the Credit Agreement and the other Credit
Documents.
(i) Except as specifically set forth in this Agreement, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed by the Borrower in all respects.
(ii) The execution and delivery of this Agreement and performance of the
Increased Credit Agreement shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under, the Credit
Agreement or any of the other Credit Documents.
(b) Expenses. The Borrower acknowledges that all reasonable costs and expenses
of the Administrative Agent incurred in connection with this Agreement will be
paid by the Borrower in accordance with Section 8.02 of the Credit Agreement.
(c) Headings. Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
(d) Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
telecopier (or by email of a PDF or similar electronic image file) of an
executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules other than Section 5-1401 of the General Obligations Law of the
State of New York.
7. Credit Documents. This Agreement is a Credit Document as defined in the
Credit Agreement, and the provisions of the Credit Agreement generally
applicable to Credit Documents are applicable hereto and incorporated herein by
this reference.
[This Space Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                      FULL HOUSE RESORTS, INC.,
a Delaware corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

[Signature Page to Commitment Increase Agreement — Full House]

 

 



--------------------------------------------------------------------------------



 



              BANK OF NEVADA,
as the New Lender    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            Notices:    
 
            Bank of Nevada
2700 W. Sahara Avenue
Las Vegas, Nevada 89102
Attention: Maria C. Fernandez
Tel. No. (702) 252-6131
Fax No. (702) 252-3720
E-mail: mfernandez@bankofnevada.com    
 
            Domestic and Euro-Dollar Lending Office:    
 
            Bank of Nevada
2700 W. Sahara Avenue
Las Vegas, Nevada 89102
Attention: Cathy Lynch
Tel. No. (702) 252-6141
Fax No. (702) 248-3861
E-mail: clynch@bankofnevada.com    

[Signature Page to Commitment Increase Agreement — Full House]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED (INCLUDING THAT THE NEW LENDER IS ACCEPTABLE):

              WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent    
 
           
By:
                     
 
  Name:        
 
  Title:        

[Signature Page to Commitment Increase Agreement — Full House]

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
NEW LENDER

                                              Revolving             Term   Name
of New   Revolving Loan     Proportionate     Term Loan     Proportionate  
Lender   Commitment     Share     Commitment     Share                          
     
Bank of Nevada
  $ 657,894.74       13.15789480 %   $ 4,342,105.26       13.15789473 %

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
THE LENDERS

                                              Revolving             Term      
Revolving Loan     Proportionate     Term Loan     Proportionate   Name of
Lender   Commitment     Share     Commitment     Share  
 
                               
Wells Fargo Bank, National Association
  $ 1,973,684.20       39.47368400 %   $ 13,026,315.80       39.47368424 %
 
                               
Capital One, N.A.
  $ 1,710,526.32       34.21052640 %   $ 11,289,473.68       34.21052630 %
 
                               
Nevada State Bank
  $ 657,894.74       13.15789480 %   $ 4,342,105.26       13.15789473 %
 
                               
Bank of Nevada
  $ 657,894.74       13.15789480 %   $ 4,342,105.26       13.15789473 %        
                 
 
                               
Total
  $ 5,000,000       100.00 %   $ 33,000,000.00       100.00 %                  
       

[Signature Page to Commitment Increase Agreement — Full House]

 

 